Case 5:10-cv-00809-VAP-OP Document 193-3 Filed 07/29/19 Page 1 of 3 Page ID #:3331




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   PAUL S. COWIE, Cal. Bar No. 250131
 2 pcowie@sheppardmullin.com
   379 Lytton Ave.
   Palo Alto, California 94301
 3 Telephone: 650.815.2600 Facsimile: 650.815.2601

 4 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   JOHN D. ELLIS Cal. Bar No. 269221
 5 jellis@sheppardmullin.com
   CORINNE K. HAYS Cal. Bar No. 248576
   chays@sheppardmullin.com
 6 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111-4109
 7 Telephone: 415.434.9100 Facsimile: 415.434.3947

 8 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   ROBERT MUSSIG, Cal. Bar No. 240369
   rmussig@sheppardmullin.com
 9 333 South Hope Street, 43rd Floor
   Los Angeles, California 90071-1422
10 Telephone: 213.620.1780 Facsimile: 213.620.1398

11 Attorneys for Defendants SWIFT TRANSPORTATION CO.
     OF ARIZONA, LLC, and SWIFT TRANSPORTATION COMPANY
12
                                      UNITED STATES DISTRICT COURT
13
                                     CENTRAL DISTRICT OF CALIFORNIA
14
     JOHN BURNELL, et. al,                             Case No. 5:10-cv-00809-VAP-OP; and
                                                       Case No. 5:12-cv-00692 VAP OP
15                     Plaintiffs,
                                                       Hon. Virginia A. Phillips
16            v.
                                                       DECLARATION OF JAMES
17 SWIFT TRANSPORTATION                                RUDSELL IN SUPPORT OF MOTION
   COMPANY OF ARIZONA, LLC, et al.                     FOR PRELIMINARY APPROVAL OF
                                                       THE PARTIES’ CLASS ACTION
18                     Defendants.                     SETTLEMENT
19            and                                      Date of Hearing: August 12, 2009
                                                       Time:            2:30 p.m.
20 JAMES R. RUDSELL,                                   Room:            8A – First Street
                       Plaintiff,
21
              v.
22
   SWIFT TRANSPORTATION
23 COMPANY OF ARIZONA, LLC
            Defendant
24
                                                                            Case No. 5:10-cv-00809-VAP-OP
     SMRH:4840-0352-7837.1    RUDSELL DECL. IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF THE
                                                PARTIES’ CLASS ACTION SETTLEMENT
Case 5:10-cv-00809-VAP-OP Document 193-3 Filed 07/29/19 Page 2 of 3 Page ID #:3332




 1         I, James Rudsell hereby declare and state:
 2         1.      I am an individual over the age of eighteen. I am a named plaintiff in this
     lawsuit. I have personal knowledge of the matters stated herein and, if called upon, I
 3
     could and would competently testify thereto.
 4
           2.      I worked as a driver for Defendant Swift Transportation Company of
 5
     Arizona, LLC (‘Swift”) from June 2011 through approximately October 2011. I earned
 6 mileage based pay for my work during most the time I worked for Swift. I lived in

 7 California during the entire time I worked for Swift.

 8         3.      I understand that I am a named plaintiff and proposed class representative in
     this lawsuit. I understand that as a representative plaintiff, I will represent a class of other
 9
     drivers who were employed by Swift to perform work in California and earned mileage
10
     based pay.
11
           4.      I understand that my lawsuit has been consolidated with another lawsuit
12 filed by another former Swift driver named Gilbert Saucillo and that the consolidated case

13 alleges that Swift drivers, including Mr. Saucillo and I, were not paid for all of our

14 worktime, were not provided meal and rest breaks, were not reimbursed for work-related
     expenses, were not paid timely paid final wages, and were not provided accurate wage
15
     statements.
16
           5.      To my knowledge, there are no conflicts which exist between my interests in
17
     this case and the interests of the other drivers I will represent that would impair my
18 ability to serve as a representative.

19         6.      I have been an active participant in this case and have assisted in the

20 investigation of this case. I have provided documents to my attorneys and have assisted
     in preparing filings and gathering facts.
21
           7.      I understand my duties and responsibilities to the proposed class. Before
22
     signing the settlement agreement with Swift, I reviewed the agreement with my lawyers
23
     and understand that it provides for at least $4,273,333.33 to be paid to Swift drivers,
24 which I believe to be a fair and adequate result.             I have not been promised any
                                                   -1-                          Case No. EDCV-10-00809-VAP
Case 5:10-cv-00809-VAP-OP Document 193-3 Filed 07/29/19 Page 3 of 3 Page ID #:3333




 1 compensation other than my proportionate share of the settlement money and a $5,000

 2 incentive award for my work on this case.
           I declare under penalty of perjury under the laws of the United States of America
 3
     that the foregoing is true and correct.
 4

 5
                                               Roseburg Or 97471
           Executed this 27th day of July, 2019 at __________________________
 6

 7

 8                                                         JAMES RUDSELL

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                -2-                      Case No. EDCV-10-00809-VAP
